Citation Nr: 9914147	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  95-26 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for a disability currently classified as a shell fragment 
wound of the neck with traumatic arthritis of the cervical 
spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from August 1967 to August 
1970.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which denied the veteran's claim to an increased evaluation 
for a shell fragment wound of the neck, with traumatic 
arthritis.


REMAND

Service connection for a shell fragment wound, neck, with 
traumatic arthritis, was granted in a March 1995 rating 
decision, and a 10 percent evaluation was assigned under 
38 C.F.R. Part 4, § 4.73, Diagnostic Code 5323 (Muscle Group 
XXIII).  The veteran then appealed this initial rating.  This 
10 percent disability rating remains in effect and is the 
subject of this appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993).

Review of the veteran's claims file and the evidence 
contained therein reveals that the veteran, while in service, 
experienced a fragment wound to his left neck, with no artery 
involvement but severance of a left facial nerve.  The 
veteran also had a fragment wound to the external left ear, 
with no nerve or artery involvement.  He was subsequently 
granted service connection for these injuries.  Service 
connection for residuals of a shell fragment wound of the 
neck with neuropathy, left facial nerve, and epiphora of the 
left eye, assigned a 30 percent evaluation for August 1970; 
thus, this rating is protected.  Service connection is also 
in effect for residuals of a left external ear and defective 
hearing of the left ear, and tinnitus of the left ear.    

Pursuant to a December 1994 VA examination, in which the 
examiner stated that the veteran's shell fragment wound may 
have triggered degenerative joint disease of the cervical 
spine, the RO granted secondary service connection for 
traumatic arthritis in the neck and assigned a 10 percent 
evaluation, utilizing the schedular criteria applicable to 
muscle injuries.  Pursuant to the veteran's appeal as to this 
initial rating, the RO afforded the veteran another VA 
examination, in March 1997.  At that time, the examiner found 
objective evidence of pain on motion of the cervical spine 
and bilateral paraspinal cervical muscle spasm.  He diagnosed 
degenerative joint disease of the cervical spine, with 
limitation of motion.  The examiner stated that it was 
unlikely that the degenerative joint disease of the cervical 
spine was related to the veteran's in-service shell fragment 
wound, as this was an osteoarthritic change and not a 
traumatic change of the cervical spine.

Upon review of the RO's evaluation of the veteran's 
degenerative joint disease of the cervical spine, the Board 
notes that the RO has referenced both the schedular criteria 
applicable to muscle injuries, 38 C.F.R. Part 4, § 4.73, and 
to the musculoskeletal system, 38 C.F.R. Part 4, § 4.71a.  
Specifically, the RO has considered Diagnostic Codes 5003 
(Arthritis, degenerative) and 5010 (Arthritis, due to 
trauma).  In this respect, the Board stresses that evaluation 
of the same manifestations of a disability under various 
diagnoses is to be avoided.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994); see also 38 C.F.R. § 4.16 (1998).  Further, 
in determining whether a separate rating is appropriate, the 
critical element is that none of the symptomatology for any 
of the conditions is duplicative of or overlapping with the 
symptomatology of the other.  Id.  Given this prohibition on 
pyramiding evaluations, the Board finds the record unclear as 
to which set of schedular criteria (muscle injuries or the 
musculoskeletal system) are more appropriately applied in 
this instance, given the current clinical evidence of record.

With respect to evaluating muscle injuries, the Board notes 
that by regulatory amendment effective July 3, 1997, the 
schedular criteria addressing muscle injuries were revised in 
38 C.F.R. Part 4, §§ 4.55-4.73, Diagnostic Codes 5301-5329; 
see 62 Fed. Reg. 30, 235 (June 3, 1997).

When a law or regulation changes during the pendency of an 
appeal, the criteria most favorable to the veteran apply, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  As such, the 
veteran should be evaluated under both sets of criteria, with 
the more advantageous one utilized.  Id.  In this instance, 
the RO has not indicated that it did, indeed, evaluate and 
assign a disability rating for the veteran's degenerative 
joint disease of the cervical spine under the revised 
regulatory schedule referable to muscle injuries.  The RO 
must be allowed such an opportunity before review by the 
Board, even if the RO were to determine that the schedular 
criteria addressing the musculoskeletal system are for 
application in this instance.

The Board notes that the defined purpose of the changes to 
the above-referenced schedular criteria was to incorporate 
updates in medical terminology, advances in medical science, 
and to clarify ambiguous criteria.  Specifically, the 
comments clarified that these changes were not intended as 
substantive changes.  See 62 Fed. Reg. 30, 235-237.  As 
applied, therefore, Diagnostic Code 5323 (used by the RO to 
classify the veteran's disability) has not undergone a 
substantive change.  Indeed, there has been no change in the 
criteria set forth under Diagnostic Code 5323 at all, 
literally.  However, the underlying regulations defining 
injury to muscle in 38 C.F.R. § 4.56 have been revised.  
Pursuant to the U.S. Court of Veterans Appeals (Court) recent 
decision in Fischer v. West, 11 Vet. App. 121 (1998), the 
Board finds a procedural REMAND unavoidable.

Accordingly, in light of the above, the issue of entitlement 
to an evaluation in excess of 10 percent for degenerative 
joint disease of the cervical spine will not be decided 
pending a REMAND for the following action:

The RO should review the veteran's claim 
and all pertinent law, regulation, and 
clinical evidence of record, considering 
the schedular criteria for evaluating 
muscle injuries in effect prior to and 
beginning July 3, 1997, specifically 
38 C.F.R. § 4.56, applying whichever 
criteria are more favorable to the 
veteran, if appropriate.  See Karnas, 1 
Vet. App. at 123.  The RO should also 
review the veteran's claim and consider 
the schedular criteria applicable to the 
musculoskeletal system, including the 
provisions of Esteban v. Brown, with 
regard to assignment of separate 
evaluations.  If the veteran's claim 
remains in a denied status, he and his 
representative should be provided with a 
supplemental statement of the case, which 
should include any additional pertinent 
law, regulations, and revised criteria 
and a full discussion of action taken on 
the veteran's claim and the reasons and 
bases behind such actions. The applicable 
response time should be allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).





